internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-118743-99 date date x y z q a b c d e f g h i j k l m n p d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 d12 ira ira ira partnership partnership partnership trust trust trust llc llc law firm dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated d1 and its election to be an s_corporation was accepted effective d1 c as x’s chairman and secretary represents that due to the manner in which x maintained control_over share issuances a number of shares in x were issued to ineligible s_corporation shareholders on d2 big_number shares were issued to ira an individual_retirement_account for the benefit of a on d10 the big_number shares issued to ira were transferred to a on d3 big_number shares of x were issued to partnership a family_partnership on d7 partnership purchased an additional big_number newly issued shares of x on d10 partnership transferred all of its big_number shares of x to trust which is owned by and for the benefit of b c represents that trust is a grantor_trust a permitted s_corporation shareholder under sec_1361 on d3 shares of x were issued to partnership a family_partnership on d10 partnership transferred all of its big_number shares of taxpayer to trust which is owned by and for the benefit of d c represents that trust is a grantor_trust a permitted s_corporation shareholder under sec_1361 on d3 y an s_corporation was issued big_number shares of x stock these shares were issued to y in two separate share certificates number sec_66 and sec_67 each representing big_number shares subsequently for reasons not known the big_number shares represented by certificate number have been treated as canceled and as treasury_stock c represents that these shares are not outstanding shares of y the big_number represented by certificate number were shown on x’s records as transferred to c an eligible shareholder on d9 on d4 llc a limited_liability_company purchased big_number shares of x of these shares big_number shares were transferred to e an eligible shareholder and the remaining big_number shares transferred to f an eligible shareholder on d4 z a corporation acquired big_number newly issued shares of x z’s shares of x were transferred to g an eligible shareholder on d10 on d4 partnership a limited_partnership purchased big_number shares of x stock the big_number shares were transferred to h an eligible shareholder on d10 on d4 q a corporation purchased big_number newly issued shares of x these big_number shares were transferred to i an eligible shareholder on d10 on d5 big_number shares of x were issued to ira the shares were transferred from ira to j an eligible shareholder on d12 on d6 ira purchased big_number shares of x these shares were purchased directly from x on d10 the big_number shares issued to ira were transferred to k an eligible shareholder on d7 llc purchased big_number shares of x stock of these shares big_number were transferred to trust big_number were transferred to l big_number were transferred to m and big_number were transferred to trust on d10 on d7 trust purchased big_number shares of x stock from x this transaction was unwound through the purchase for cash by c of big_number shares from trust this purchase occurred on d10 on d11 x increased its number of shareholders to exceed and therefore ceased to be an s_corporation on d8 n purchased big_number shares of x from p n is a nonresident_alien following d11 when x ceased to be an s corporaration p an eligible shareholder repurchased the big_number shares from n c represents that x relied on its advisors to monitor the eligibility of its s shareholders x was not aware that its advisors were not adequately reviewing the eligibility of x’s shareholders as a result a number of ineligible shareholders were issued shares of x prior to approximately march of x maintained its stock book at its offices according to c’s representations the incorrect issuances during this period resulted from inadequate staffing and incomplete oversight over share issuances from and after approximately march of x’s lawyers law firm maintained the stock book c represents that the issuances to ineligible shareholders during this period resulted from insufficient oversight and coordination between and x and law firm of share issuances c represents that the circumstances resulting in the termination of x’s s_corporation_election on d3 and in the subsequent potential terminations of the s_corporation_election were inadvertent c represents also that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect for taxable years beginning on or before date provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have a nonresident_alien as a shareholder revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 of the code is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election was terminated on d3 because an ineligible shareholder held shares of x we hold also that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 in addition other circumstances described above would have resulted in the termination of x’s s_corporation_election if the s_corporation_election had not been otherwise terminated when these events occurred and these potential terminations would have been inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation effective d3 to d11 provided x’s election to be an s_corporation was not otherwise invalid and provided that the election was not otherwise terminated under sec_1362 accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x or its shareholders fail to treat x as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed on whether the original election made by x to be an s_corporation was a valid election under sec_1362 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
